Case 1:19-cv-00715-LO-IDD Document 148 Filed 12/06/19 Page 1 of 6 PageID# 1162




                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division


JUUL LABS, INC.,

                       Plaintiff,

v.                                                           Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                       Defendants.


      PLAINTIFF’S AMENDED REQUEST FOR CLERK’S ENTRY OF DEFAULT

       Pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, Plaintiff Juul Labs, Inc.

(“Plaintiff”), by counsel, respectfully requests that the Clerk of the Court enter default against

The Unincorporated Associations Identified in Schedule A (“Defendants”). In support of this

amended request, Plaintiff states as follows:

       1.      On June 4, 2019, Plaintiff filed its Verified Complaint (“Complaint”) against

Defendants. See D.I. 1.

       2.      Upon Plaintiff’s information and belief, Defendants are individuals and business

entities who conduct business throughout the United States, including within the State of

Virginia and this Judicial District, through the operation of online marketplaces, such as eBay.

Each Defendant targets the United States, including Virginia, and has offered to sell and, on

information and belief, has sold and continues to sell Counterfeit JLI Pods to consumers within

the United States, including the State of Virginia and this District. See id. ¶ 20.
Case 1:19-cv-00715-LO-IDD Document 148 Filed 12/06/19 Page 2 of 6 PageID# 1163




       3.      On July 23, 2019, Plaintiff filed a Motion for Service of Process by Email,

whereby Plaintiff moved the Court for leave to effect substituted service on certain foreign

Defendants located in China. See D.I. 47. On July 24, 2019, the Court granted Plaintiff’s Motion

and ordered Plaintiff to provide notice to the certain foreign Defendants located in China by

serving a copy of the Order on Defendants via the e-mail addresses associated with the various

eBay accounts. See D.I. 54.

       4.      On June 25, 2019, the Clerk of the Court issued Plaintiffs’ Proposed Summonses

as to certain Defendants having ascertainable addresses within the United States (see D.I. 56) and

as to the certain foreign Defendants located in China (see D.I. 55).

       5.      On July 31, 2019, Plaintiff initiated service on the Defendants located within the

United States. On October 21, 2019, Plaintiff filed proof of service affidavits as required by Fed.

R. Civ. P. 4(l)(1) confirming that certain Defendants were personally served. See D.I. 81-126;

see also Talley Declaration (“Talley Decl.”) ¶ 4.

       6.      On July 31, 2019, Plaintiff served certain foreign Defendants located in China by

electronic mail via the email addresses associated with the Defendants. See Talley Decl. ¶ 5. On

October 21, 2019, Plaintiff filed a Notice of Service of Defendants by Email as required by Fed.

R. Civ. P. 4(l)(2). See D.I. 128; see also Talley Decl. ¶ 6.

       7.      Plaintiff filed Notices of Agreed Stipulated Dismissal with Prejudice on

September 4, 2019 (D.I. 76), October 21, 2019 (D.I. 127), and December 6, 2019 (D.I. 137)

against the following Defendants as numbered in Schedule A:

No.   Defendant Name          Seller ID/Defendant Store                  Defendant Email
                                                               yaseraldagstane@yahoo.com
 1    Yaser Ahmed                     yaserjajan               yjajan@yahoo.com
                                                               noordeek@gmail.com
 11   Kevin Sullivan                   dre_sull                wayofthebros@gmail.com




                                                   2
Case 1:19-cv-00715-LO-IDD Document 148 Filed 12/06/19 Page 3 of 6 PageID# 1164




No.   Defendant Name    Seller ID/Defendant Store               Defendant Email
                                                    6AMwholesale@gmail.com
 13   Russell McGowan         awakeandsell
                                                    dually225@gmail.com
                                                    fujitou1996@gmail.com
                                                    songweitou1996@gmail.com
                                                    songweitou2012@gmail.com
 14                            plehnevi17           songweitou2013@gmail.com
                                                    zyztech1688@gmail.com
                                                    songweitou1012@gmail.com
                                                    zyztech168@gmail.com
      Zhenyu Zhu
                                                    dianshiji2013@gmail.com
                                                    huoyan98@gmail.com
                                                    hymz888@yahoo.com.cn
 47                             walou-19            zhenyu79@gmail.com
                                                    zhenyu79@juno.com
                                                    zhenyu@attbi.com
                                                    zhenyuzhu8@hotmail.com
                                                    den.hammer@gmail.com
 28   Dennis Hammer          metroimporting
                                                    hello@dennishammer.com
 29   JiaQi Chen               keepvap1ng           chenkaki2018@hotmail.com
                                                    SWE2@HOME.COM
 32   Kenneth Buss             highdesity
                                                    swe2@cox.net
 35   April Casella          downeastmed41          downeastmedicinals04240@gmail.com
 37   Tracy Wisby                hotrendz           tcwisby@yahoo.com
 41   Nicole Egdorf           trisyeegdor_0         tristen.egdorf@outlook.com
                                                    czzbackup@outlook.com
 45   MingHua Huang             wii_store           huangminghua1024@hotmail.com
                                                    wmwbackup@outlook.com
 46   Sarah Griffith            sagrif-66           s.griffith81@yahoo.com
 52   Slade Hanson              slhan_40            hansonslade1@gmail.com
                                                    christopherbowling2019@yahoo.com
                                                    jasminevale2021@gmail.com
                                                    jasonlazaro2015@gmail.com
                                                    jesselazar2019@yahoo.com
 57   Jesse Lazar               jesla-370           jesselazar2021@gmail.com
                                                    normadominguez2021@gmail.com
                                                    jaisonzaia@gmail.com
                                                    johnzain2020@gmail.com
                                                    Joseph.lazar89@yahoo.com
                                                    kimjason1288@gmail.com
                                                    hosuk12@gmail.com
 62   Jason Kim                oofzcuky2            cukykim2@gmail.com
                                                    cukykim@gmail.com
                                                    oofzcuky@gmail.com
 64   Yan Xiong               snapoom_01            snapoom01@gmail.com
 69   Jiawei Huang             rickyh-00            a576004478@gmail.com


                                            3
Case 1:19-cv-00715-LO-IDD Document 148 Filed 12/06/19 Page 4 of 6 PageID# 1165




No. Defendant Name          Seller ID/Defendant Store                Defendant Email
75 Kimberly Stratos                 sambrosia08            kimberlystratos@yahoo.com

       8.      Plaintiff filed a Notice of Dismissal under Rule 4(m) dismissing this action

without prejudice on August 22, 2019 (D.I. 60) and December 6, 2019 (D.I. 138) against the

following Defendants as numbered in Schedule A:

No.     Defendant Name          Seller ID/Defendant Store                Defendant Email
                                                                danielwhite2484@msn.com
 6    Daniel White                       reenpate-10            leer25@yahoo.com
                                                                reenapatel548@yahoo.com
                                                                Carolyn.Vaughae458@gmail.com
 9    Arthur Bernard                      iguel2_86
                                                                iguel247ppayn@gmail.com
                                                                jockgadjo@gmail.com
 19   Greg Wilson                       grwilson_44
                                                                Grwilson889_1@gmail.com
 44   Robert Rule                        ruleimports            store@botanicalboulevard.com
                                                                washington.uribe@outlook.com
 48   Jacob Coleman                       stealt_80
                                                                jlcoleman562@outlook.com
                                                                ale_piedra1@gmail.com
 50   Alejandro Piedra                 alejandrpiedr1
                                                                ale_piedra1@hotmail.com
 61   Zahey Sameeh                        limeri-26             zahi.darawsheh@gmail.com
 65   Bobby Taylor                      aggence9802             aggence980@gmail.com
 66   Carol Prine                          capr-99              carolprine2015@gmail.com
 71   Kengate Leen                        bigd9006              shu824334@yeah.net

       9.      Remaining Defendants did not file an answer within 21 days of the service of the

Complaint and Summonses as required by Fed. R. Civ. P. 12(a). See Talley Decl. ¶ 7.

       WHEREFORE, for the reasons set forth above, Juul Labs, Inc. respectfully requests that

the Clerk enter default against the remaining Defendants as to all claims asserted by Plaintiff:

                                      Seller ID/ Defendant
No.         Defendant Name                                               Defendant Email
                                              Store
 2    Greg Hillhouse                        ghilly001           doubleh911@hotmail.com
 3    Panteley Nikolov                       pant-20            pantelein@gmail.com
                                                                qtp_misszhang@outlook.com
                                           qiaotianping-
 4    敏 张 (Min Zhang)                                           shiyan0227@outlook.com
                                          zhengmeixinxi
                                                                qtp_misszhang@hotmail.com
                                                                qtp_misszhang@outlook.com
 5    Frederick Roesel                      miss_zhang          shiyan0227@outlook.com
                                                                qtp_misszhang@hotmail.com


                                                 4
Case 1:19-cv-00715-LO-IDD Document 148 Filed 12/06/19 Page 5 of 6 PageID# 1166




                              Seller ID/ Defendant
No.       Defendant Name                                    Defendant Email
                                      Store
                                                     maiwenjiang@hotmail.com
 7    Wenjiang Mai                 vapingpit         misszhanglink2mwj@outlook.com
                                                     qtplink2mwj@outlook.com
 8    东东 王(Dong Dong Wang)       savings4u168        wangpaul668@gmail.com
                                                     markd@adventresources.com
 10                               lulucaty5171       marksafwat@hotmail.com
      Mark Derias
                                                     mderias@scottrobinson.com
 38                                2015.filta        marksafwat@yahoo.com
 12   Antonio Cressotti           a.cressotti69      a.Cressotti88@gmail.com
 15   莲翠 蒋 (Lian Cui Jiang)      kytech2016_0        kytech2016@163.com
 16   小华 汪 (Xiao Hua Wang)       szeminhhangy        wangxiaohua588@outlook.com
 17   Roy Walker                    sodal-87         sodalohapo@gmail.com
 18                               yervansetoya
      Yervand Setoyan                                yervandsetoyan@icloud.com
 20                              yervansetoya-0
 21   Antonio Cressotti            cress.anton       xxweasel102xx@gmail.com
 22   小华 汪 (Xiao Hua Wang)         tyijiafkju        xiaohuawang588@outlook.com
 23   Eman Ghaly                 zbest4less2012      sawaf75@yahoo.com
 24   海艳 项 (Hai Yan Xiang)      red-cherry2018       cherry-xiang@outlook.com
 25   Jordan Horst                jdonymous          jordanhorst29@gmail.com
 26   Myron Doyle                 myrodoyl0          pipelinerintexas@gmail.com
 27   Benz Tran                      betr-2          deezdeezllc@gmail.com
 30   Duy Tran                    ageless911         versace1910@yahoo.com
 31   Angelene Quimbaya         quimstores_914       angquimbaya27@gmail.com
 33   鹏 林 (Peng Lin)              talfangkoyu        penglin188@outlook.com
 34   Ivan Zambarov              ivanbgatlanta       zambarovivan@gmail.com
 36   Nikolay Zanbarov            nikobg1973         zmbrv@yahoo.com
 39   Mervat Aboulayla              jafra1571        jamesfranco12h@gmail.com
 40   Noah Martano                noamartan_0        noahlasalle33@gmail.com
 42   Josif Leitner                  golit_34        yossileit@gmail.com
 43   Harlen Nappi                harna_1763         harlennappi@gmail.com
 51   Christy Vasquez              joose-6877        cvasquez727@hotmail.com
 53   辉棋 林 (Hui Qi Lin)          wanyancai559        linhq888@hotmail.com
 54   Wenbo Lei                  wenwen996_4         wenwen996@aliyun.com
                                                     liljuulpod@outlook.com
 55   Marcio Diaz               lostandfoundnyc      MarcioADiaz@outlook.com
                                                     misterjuul1@gmail.com



                                       5
Case 1:19-cv-00715-LO-IDD Document 148 Filed 12/06/19 Page 6 of 6 PageID# 1167




                              Seller ID/ Defendant
No.       Defendant Name                                      Defendant Email
                                      Store
 59   Nidal Hamayel               nidahamaye-0         nidal20095111@gmail.com
 60   Imad Rihan                   emadors15           emadors@yahoo.com
 63   Frederick Roesel              hfbnvt_76          hfbnvtvjj7824@gmail.com
 68   小华 汪 (Xiao Hua Wang)        yanshifu482          wxhua188@outlook.com
 70   Dario Vasquez                  vasmi             Vasmi72@gmail.com
 72   Jordan Mcleod              bigapplewares         kirby8456@gmail.com
                                                       cheapviralmoney@gmail.com
                                                       kylepatt02@gmail.com
                                                       wholesalejuulvendor@gmail.com
 74   Kyle Patterson            richpattersonkyle
                                                       cassandrainlove1985@yahoo.com
                                                       kmakincash@aim.com
                                                       Sandrainlove1985@yahoo.com




Date: December 6, 2019              Respectfully submitted,

                                    /s/ Monica Riva Talley
                                    Monica Riva Talley (VSB No. 41840)
                                    Byron Pickard (VSB No. 47286)
                                    Dennies Varughese, Pharm.D. (pro hac vice)
                                    Nirav N. Desai (VSB. No. 72887)
                                    Nicholas J. Nowak (pro hac vice)
                                    Daniel S. Block (pro hac vice)
                                    STERNE KESSLER GOLDSTEIN & FOX, PLLC
                                    1100 New York Ave., N.W., Suite 600
                                    Washington, DC 20005-3934
                                    Telephone No.: (202) 371-2600
                                    Facsimile No.: (202) 371-2540
                                    mtalley@sternekessler.com
                                    bpickard@sternekessler.com
                                    dvarughe@sternekessler.com
                                    ndesai@sternekessler.com
                                    nnowak@sternekessler.com
                                    dblock@sternekessler.com

                                   Attorneys for Plaintiff




                                       6
